NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                   OCT 29 2015
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    FERNANDO MARTINEZ-BEATA,                        No. 12-72086

                Petitioner,                         Agency No. A078-752-702

      v.
                                                    MEMORANDUM*
    LORETTA E. LYNCH, Attorney General,

                Respondent.

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                              Submitted October 23, 2015**
                                San Francisco, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

           Fernando Martinez-Beata petitions for review of an order of the Board of

Immigration Appeals (“BIA”) dismissing Martinez’s appeal from the decision of an

Immigration Judge denying his application for adjustment of status and ordering him

removed. We deny the petition.


*
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      1.    Martinez was removed in 2000 under an expedited 8 U.S.C. §

1225(b)(1) removal order and later reentered the country illegally. CAR 67-68, 98.

Illegal reentry after removal pursuant to an expedited §1225(b)(1) removal order

renders an alien inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(II) and, in turn,

ineligible for adjustment of status under 8 U.S.C.§ 1255(i). See In re Torres-

Garcia, 23 I. & N. Dec. 866, 870-71 (B.I.A. 2006); Duran Gonzales v. Dep’t of

Homeland Sec., 508 F.3d 1227, 1242 (9th Cir. 2007).

      2.     Under 8 U.S.C. § 1225(b)(1)(C), the BIA lacked jurisdiction to review

the validity of the 2000 expedited removal order.         We also lack statutory

jurisdiction to review the validity of that order. See 8 U.S.C. § 1252(a)(2)(A)(i),

(e); Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th Cir. 2004).

      3.    We do have jurisdiction, however, to consider Martinez’s petition for

review, which contends that the BIA erred in denying his application for adjustment

of status. For the reasons above, that petition is DENIED.




                                        2